Citation Nr: 1815736	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel
INTRODUCTION

The appellant served on active duty in the United States Army from October 1970 to May 1972.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant appeared at a video conference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the appellant, his tinnitus was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. § 3.303 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiencies in the VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The appellant asserts that service connection is warranted for tinnitus.  He contends that he has a ringing in the ears which has been present since his active service.  After a review of the record, the Board finds the evidence is in equipoise.  Granting the appellant the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.

In his VA Form 9, the appellant indicated that his duties in service included working on heavy equipment, to include tanks, which exposed him to loud noises.  The Board notes that his statements are consistent with the record, including the appellant's DD 214 which lists his military occupational specialty as a mechanic.  

At his November 2017 Board hearing, the appellant also testified that during basic training, he was exposed to small arms fire and training grenade explosions.  He testified that at no time while he was in active service did he use hearing protection.  The appellant testified at his hearing that he developed a ringing in his ears in basic training after being exposed to small arms fire and grenade explosions without hearing protection.  He testified that the ringing in his ears has been present since that time.  Having had the opportunity to observe his demeanor at a hearing, the Board finds his statements to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including witness demeanor).

The record contains two medical opinions regarding the appellant's tinnitus.  At the appellant's initial VA examination in July 2013, the examiner diagnosed the appellant as having tinnitus.  The examiner found that considering the appellant's testimony and the lack of in-service documentation of tinnitus, it would require speculation to provide a medical opinion as to the etiological cause of the appellant's tinnitus.  

In August 2013, the RO obtained a supplemental opinion to determine the etiology of the appellant's tinnitus.  In that opinion, the evaluator found that because the appellant did not report symptoms of tinnitus in service, it was not at least as likely as not that the appellant's current tinnitus was related to his active service.  

The Board has assessed the weight of all the evidence of record, including the medical and lay evidence discussed above, to determine its probative value.  After considering all the evidence, a reasonable doubt has arisen.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Thus, the appellant is competent to report when he began experiencing tinnitus and the history of his symptoms.  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  Moreover, as explained above, the Board has determined that the appellant's statements with respect to onset of tinnitus in service and continuity of symptomatology thereafter are credible.  

The Board has considered the medical evidence of record, particularly the opinions cited above, but finds such opinions to be of limited probative value.  The July 2013 examination did not provide an opinion on the etiology of the appellant's tinnitus and therefore is no value to the Board in determining the issue.  The August 2013 opinion relied on an absence of in-service documentation of tinnitus and did not consider the appellant's lay testimony that he has been experiencing symptoms of tinnitus since his active service.  

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the appellant currently has tinnitus that was incurred during his active military service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The appellant asserts that service connection is warranted for his bilateral hearing loss.  He contends that his hearing loss is causally related to his in-service noise exposure as a heavy machinery mechanic, and his exposure to small arms fire and grenade explosions in basic training, all without hearing protection.  After a review of the record, the Board finds that further evidentiary development is needed prior to adjudication of the claim.

The appellant underwent a VA examination in July 2013 that established the appellant had a diagnosis of bilateral hearing loss.  On the authorized audiological evaluation in July 2013 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
60
65
LEFT
30
30
30
65
75

The puretone average was 45 in the right ear and 50 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent in both ears.  The Board finds that the evidence establishes the appellant does have bilateral hearing loss for VA compensation purposes.  In providing an etiology for the appellant's hearing loss, however, the examiner at the July 2013 examination found that it would require speculation to provide an opinion on the etiology of the appellant's hearing loss.  The Board finds this opinion inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence").  

In August 2013, the RO obtained a supplemental opinion on the cause of the appellant's hearing loss.  In that opinion, the examiner determined that it was not at least as likely as not that the appellant's hearing loss was related to his active service.  In reaching this conclusion, however, the examiner relied solely on the absence of hearing loss in service.  It is well established that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board therefore finds this opinion inadequate and determines that a new opinion is necessary to determine the etiology of the appellant's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a new medical opinion as to the etiology of the appellant's diagnosed bilateral hearing loss.  The claims folder should be provided.  After reviewing the appellant's medical history and claims folder, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's current hearing bilateral hearing loss is related to his active service.  The examiner should consider the appellant's lay testimony and statements regarding his military noise exposure, his in-service development of hearing issues, and his statements that he has had continuing issues with his hearing since his active service.  If the clinician determines that an examination is necessary, one should be scheduled.  

2.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's claim on appeal.  If the appellant's claim remains denied, he and his representatives should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


